RILEY, Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part. I concur with the majority opinion as to Issue I and Issue II. I respectfully dissent to Issue IIL.
In the companion opinion of J.Y. v. State, I agree with the majority opinion that reached the conclusion there was insufficient evidence of identity that J.Y. sexually assaulted A.B. I reach the same conclusion as to C.L.Y. There is no corroborating evidence of probative value regarding the identity of C.L.Y.
It is a fact that the DNA profile of C.L.Y., to a reasonable degree of certainty, showed that the boy she called "Michael" ejaculated "on the couch" inside the van. This evidence does not nor should it con-viet anyone beyond a reasonable doubt of sexual assault. -
It is my opinion that the photo array was tainted and thus there was insufficient evidence as to identity. The only other evidence presented was physical evidence that C.L.Y.'s DNA profile matched a whitish stain on the van's upholstery to a reasonable degree of scientific certainty. I would reverse the juvenile court's adjudication of C.L.Y. as a delinquent child.